    Case 3:18-cr-00356-S Document 73 Filed 09/04/19                 Page 1 of 4 PageID 374



                           United States District Court
                                 NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION



 UNITED STATES OF AMERICA                       §
                                                §
                     V.                         §            CASE NO. 3:18-CR-0356-S
                                                §
 THOMAS D. SELGAS (I),                          §
 MICHELLE L. SELGAS (2), and                    §
 JOHN GREEN (3)                                 §

                          ORDER DENYING MOTION TO SEVER

       This Order addresses Defendant John Green's ("Green") Motion to Sever [ECF No. 59].

For the reasons that follow, the Court denies the Motion.

       The general rule "is that persons indicted together should be tried together, especially in

conspiracy cases." United States v. Pofahl, 990 F.2d 1456, 1483 (5th Cir. 1993) (citation omitted).

"(W]hen defendants properly have been joined under [Federal Rule of Criminal Procedure] 8(b),

a district court should grant a severance under Rule 14 only if there is a serious risk that a joint

trial would compromise a specific trial right of one of the defendants, or prevent the jury from

making a reliable judgment about guilt or innocence." Zafiro v. United States, 506 U.S. 534, 539

(1993) (emphasis added). In conspiracy cases, the Fifth Circuit "favor[s] specific instructions over

severance." United States v. Ledezma-Cepeda, 894 F.3d 686,690 (5th Cir. 2016); see also Zafiro,

506 U.S. at 539 ("When the risk of prejudice is high ... , less drastic measures, such as limiting

instructions, often will suffice to cure any risk of prejudice."). To overcome the heavy presumption

in favor of joinder, a defendant must show that "(I) the joint trial prejudiced him to such an extent

that the district comi could not provide adequate protection; and (2) the prejudice outweighed the

government's interest in economy of judicial administration." Ledezma-Cepeda, 894 F.3d at 690

(quoting United States v. Owens, 683 F.3d 93, 98 (5th Cir. 2012)). Specifically, the defendant
   Case 3:18-cr-00356-S Document 73 Filed 09/04/19                 Page 2 of 4 PageID 375


must show that it is not "within the capacity of the jurors to follow the court's admonitory

instructions and accordingly to collate and appraise the independent evidence against each

defendant solely upon that defendant's own acts, statements, and conduct." United Stales v. Welch,

656 F.2d 1039, 1053-54 (5th Cir. Unit A Sept. 1981) (quoting Peterson v. United States, 344 F.2d

419, 422 (5th Cir. 1965)).

       This case charges Defendants Thomas Selgas, Michelle L. Selgas, and Green with a

conspiracy to defraud the United States. See ECF No. 1 ("Indictment"). The three Defendants

were charged and indicted together, see id, and Green does not argue that the joinder was

improper. Rather, Green argues that severance is proper under Rule 14 because: ( 1) Thomas

Selgas intends to rely on the defense established in Cheek v. United States, 498 U.S. 192 (1991),

and "[t]he difficulty of interpreting and explaining this line of constitutional case law should not

be placed on Green"; (2) "the extensive evidence the Government plans to present on Counts 2

and 3 in order to try to convict Thomas Selgas and Michelle Selgas would spill over into the

Government's case against Green in a way that the jury would not be able to keep the evidence

separate"; (3) "Thomas Selgas will offer a reliance on [other] counsel defense," which "will create

confusion with any advice given by Green"; and (4) as the other Defendants "have at times been

represented by Green[,] Green's testimony could violate attorney-client privilege," and Green

should not be required to "defend himself[] while simultaneously preserving his clients' rights."

Mot. 3-5.

       As to Green's first three arguments, the Court finds that limiting instructions will

sufficiently remedy any prejudice that results from a joint trial. "It is generally presumed that

juries follow the instructions given to them by the district comt and are capable of

compmtmentalizing the evidence against each defendant." Ledezma-Cepeda, 894 F.3d at 690



                                                2
    Case 3:18-cr-00356-S Document 73 Filed 09/04/19                  Page 3 of 4 PageID 376


(internal quotation marks omitted) (quoting United States v. Chapman, 851 F.3d 363, 380 (5th Cir.

2017). Moreover, "general 'spillover' concerns" can be cured by limiting instructions, id. at 692

(citation omitted), and "a quantitative disparity in the evidence is 'clearly insufficient in itself to

justify severance."' Pofahl, 990 F.2d at 1483 (quoting United States v. Harrelson, 754 F.2d 1153,

1175 (5th Cir. 1985)).

       The Com1 is also not persuaded by Green's vague assertion of attorney-client privilege.

Green asse11s only that the other Defendants "have at times been represented by Green," that

"Green's testimony could violate attorney-client privilege," and that these circumstances

"present[] a heightened likelihood of antagonistic defenses." Mot. 4-5 (quoting United States v.

W.R. Grace, 439 F. Supp. 2d 1125, 1148 (D. Mont. 2006)). Aside from these concerns, Green did

not specify how a joint trial would prejudice his case, and the Com1 cannot grant "severance on

the theoretical possibility that a defense he might want to assert at trial might conflict with a

possible argument by one of his co-defendants." United States v. USP/abs, LLC, Crim. No. 3:15-

CR-496-L, 2018 WL 5831478, at *13 (N.D. Tex. Nov. 7, 2018).                Green's speculations are

insufficient to meet his "heavy burden [of] demonstrating ... that antagonistic defenses warrant

granting a severance motion." United States v. Daniels, 281 F.3d 168, 177 (5th Cir. 2002).

Moreover, attorney-client privilege belongs to the client, see, e.g., United States v. Juarez, 573

F.2d 267,276 (5th Cir. 1978) (citations omitted), and Green's testimony would still implicate the

same attorney-client privilege concerns even if the Com1 severed the trials.

       For the foregoing reasons, the Com1 finds that Green has not demonstrated that there is a

serious risk that a joint trial would compromise a specific trial right of any Defendant, or prevent

the jury from making a reliable judgment about guilt or innocence. Fu1ihermore, the Court finds

that Green has not met his burden of showing that a joint trial would prejudice him to such an



                                                  3
   Case 3:18-cr-00356-S Document 73 Filed 09/04/19             Page 4 of 4 PageID 377


extent that the Court could not provide adequate protection. Accordingly, the Court denies the

Motion.

       SO ORDERED.

       SIGNED September£_, 2019.




                                             4
